Back to Form 10-Q [form10q.htm]
Exhibit 10.25

AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made as of
June 3, 2009 (the “Effective Date”), by and among WELLCARE HEALTH PLANS, INC., a
Delaware corporation (“WellCare”), COMPREHENSIVE HEALTH MANAGEMENT, INC., a
Florida corporation (the “Corporation”), and Timothy S. Susanin, an individual
(“Executive”), with respect to the following facts and circumstances:
 
RECITALS
 
WHEREAS, WellCare, the Corporation and Executive entered into an Employment
Agreement dated as of October 2, 2008 (the “Existing Agreement”) pursuant to
which Executive is serving as Vice President and Chief Counsel – Dispute
Management of the Corporation;
 
WHEREAS, WellCare, the Corporation and Executive wish to amend and restate the
Employment Agreement, as set forth herein, effective June 3, 2009, to provide
that Executive will cease to serve as Vice President and Chief Counsel – Dispute
Management of the Corporation on such effective date and instead will thereafter
serve as Senior Vice President and General Counsel of WellCare and the
Corporation on the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:
 
ARTICLE 1
 
EMPLOYMENT, TERM AND DUTIES
 
1.1           Employment.  The Corporation shall hereby employ Executive as
Senior Vice President and General Counsel of the Corporation, upon the terms and
conditions set forth in this Agreement.  Executive shall also serve as Senior
Vice President and General Counsel of WellCare.  Executive shall report directly
to the President and Chief Executive Officer of WellCare.
 
1.2           Term.  This Agreement shall continue from the Effective Date until
November 3, 2012 (the “Term”), unless earlier terminated under Article 5;
provided, that the Term shall automatically renew for additional one-year
periods unless either the Corporation or Executive gives notice of non-renewal
at least ninety (90) days prior to expiration of the Term (as it may have been
extended by any renewal period).  Prior to the Effective Date, the Existing
Agreement shall remain in effect in accordance with its terms.
 
1.3           Duties.  Executive shall perform all the duties and obligations
reasonably associated with the positions of Senior Vice President and General
Counsel subject to the supervision of the President and Chief Executive Officer
of WellCare, and such other executive duties consistent with the foregoing as
are mutually agreed upon by Executive and the President and Chief Executive
Officer.  Executive shall perform the services contemplated herein faithfully
and diligently.  Executive shall devote substantially all his business time and
efforts to the rendition of such services; provided, that Executive may
participate in social, civic, charitable, religious, business, educational or
professional associations, so long as such participation does not materially
interfere with the duties and obligations of Executive hereunder.
 

--------------------------------------------------------------------------------


 
1.4           Primary Work Location.  Executive shall perform the services
hereunder at the Corporation’s offices located in the metropolitan area of
Tampa, Florida.  Executive acknowledges and agrees that the nature of the
Corporation’s business will require travel from time to time.  The Corporation
also shall pay Executive $4,000 per month as a temporary housing allowance for
housing in the Tampa area and $500 per month as an automobile allowance through
November 3, 2010.   During the Term, the Corporation will pay Executive $1,800
per month for expenses incurred in traveling between Philadelphia, Pennsylvania
and Tampa, Florida.
 
ARTICLE 2
 
COMPENSATION
 
2.1   Salary.  In consideration for Executive’s services hereunder, the
Corporation shall pay Executive an annual salary at the rate of not less than
$385,000 per year during each of the years of the Term, payable in accordance
with the Corporation’s regular payroll schedule from time to time (less any
deductions required for Social Security, state, federal and local withholding
taxes, and any other authorized or mandated similar withholdings).  The annual
salary shall be reviewed by the Corporation, no less frequently than annually
and may be increased (but not decreased) from its then-existing level at the
discretion of the Corporation.
 
2.2   Annual Bonus.  Executive shall be entitled to earn bonuses with respect to
each fiscal year (or partial fiscal year) during the Term, based upon
Executive’s achievement of performance objectives set by the Corporation, with a
targeted bonus of sixty percent (60%) of Executive’s annual salary for such
fiscal year (or partial fiscal year).  For 2009, the Executive’s targeted bonus
will be sixty percent (60%) of $385,000.  Any such bonus earned by Executive
shall be paid annually by March 15 of the year following the end of the fiscal
year for which a bonus has been earned.  Executive may also receive special
bonuses in additional to his annual bonus eligibility.
 
2.3   Incentive Awards.  During the Term, Executive shall be entitled to earn
equity compensation awards granted under and subject to the terms of the
WellCare Health Plans, Inc. 2004 Equity Incentive Plan, or a successor thereto,
based upon Executive’s achievement of performance objectives set by the
compensation committee of the Board of Directors of the Corporation (the
“Compensation Committee”) or the Board of Directors of the Corporation (the
“Corporation Board”) after consultation with Executive.  The number of options,
shares of restricted stock or other equity awards granted will be based on the
standard valuation methodologies used by WellCare under FAS 123(R) and
applicable internal policies.  The exact terms of any future awards, as well as
the determination as to whether or not future awards will be granted, remains in
the sole and absolute discretion of the Compensation Committee or the
Corporation Board, subject to the terms of the Plan.  Until such time as the
Compensation Committee or the Corporation Board approves a future award,
Executive is not entitled by this Agreement or otherwise to receive any such
award. 
 

--------------------------------------------------------------------------------


 
ARTICLE 3
 
EXECUTIVE BENEFITS
 
3.1   Vacation.  Executive shall be entitled to vacation each calendar year in
accordance with the general policies of the Corporation applicable generally to
other senior executives of the Corporation.  Unused vacation shall carry over in
accordance with the general policies of the Corporation.
 
3.2   Executive Benefits.  Executive shall receive all group insurance and
pension plan benefits and any other benefits on the same basis as are available
to other senior executives of the Corporation under the Corporation personnel
policies in effect from time to time.  Executive shall receive all other such
fringe benefits as the Corporation may offer to other senior executives of the
Corporation generally under the Corporation personnel policies in effect from
time to time, such as life, health and disability insurance coverage and paid
sick leave.
 
3.3   Reimbursement for Expenses.  Executive shall be reimbursed by the
Corporation for all documented reasonable expenses incurred by Executive in the
performance of his duties or otherwise in furtherance of the business of the
Corporation in accordance with the policies of the Corporation in effect from
time to time.  Any reimbursement under this Section 3.3 that is taxable to
Executive shall be made by December 31 of the calendar year following the
calendar year in which Executive incurred the expense.
 
ARTICLE 4
 
INDEMNIFICATION
 
WellCare, the Corporation and Executive have heretofore entered into a separate
indemnification agreement (the “Indemnification Agreement”).
 

--------------------------------------------------------------------------------


                                                                                     
ARTICLE 5
 
TERMINATION
5.1   Grounds for Termination.
 
5.1.1    Death or Disability.  Executive’s employment shall terminate
immediately in the event of Executive’s death or Disability.  “Disability” means
Executive is unable to engage in any substantial gainful business activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or that has rendered Executive unable effectively to
carry out his duties and obligations under this Agreement or unable to
participate effectively and actively in the management of WellCare and the
Corporation for a period of ninety (90) consecutive days or for shorter periods
aggregating to one hundred twenty (120) days (whether or not consecutive) during
any consecutive twelve (12) months of the Term.
 
5.1.2    Cause.  The Corporation shall have the right to terminate Executive’s
employment by giving written notice of such termination to Executive upon the
occurrence of any one or more of the following events (“Cause”):
 
(a)  
any willful act or willful omission, other than as a result of Executive’s
Disability, that represents a breach of any of the terms of this Agreement to
the material detriment of the Corporation;

 
(b)  
bad faith by Executive in the performance of his duties, consisting of willful
acts or willful omissions, other than as a result of Executive’s Disability, to
the material detriment of the Corporation; or

 
(c)  
Executive’s conviction of, or pleading nolo contendere to, a crime that
constitutes a felony involving fraud, conversion, misappropriation, or
embezzlement under the laws of the United States or any political subdivision
thereof, which conviction has become final and non-appealable.

 
5.1.3    Good Reason.  Executive may terminate his employment under this
Agreement by giving written notice to the Corporation upon the occurrence of any
one or more of the following events (“Good Reason”):
 
(a)  
a material diminution during the Term in Executive’s authority, duties or
responsibilities, or any change in Executive’s title or Executive ceasing to
report directly to the President and Chief Executive Officer of WellCare;

 

--------------------------------------------------------------------------------


 
(b)  
a material diminution during the Term in Executive’s annual salary or annual
bonus opportunity;

 
(c)  
a material breach by the Corporation or WellCare of any term of the Agreement;
or

 
(d)  
the Corporation’s or WellCare’s requiring Executive to be based at any office or
location outside of fifty miles from Executive’s current employment, except for
travel reasonably required in the performance of Executive’s responsibilities.

 
5.1.4    Change of Control.  For purposes of this Agreement, a “Change of
Control” shall mean the occurrence of any of the following events:
 
(a)  
the direct or indirect acquisition by an unrelated Person or Group of Beneficial
Ownership (each as defined herein) of stock that, together with stock already
Beneficially Owned by such Person or Group, constitutes more than 50% of the
voting power of WellCare’s issued and outstanding voting stock or more than 50%
of the fair market value of WellCare’s issued and outstanding stock;

 
(b)  
the direct or indirect sale or transfer by WellCare of substantially all of its
assets to one or more unrelated Persons or Groups in a single transaction or a
series of related transactions;

 
(c)  
the merger, consolidation or reorganization of WellCare with or into another
corporation or other entity in which the Beneficial Owners of more than 50% of
the voting power of WellCare’s issued and outstanding voting securities
immediately before such merger, consolidation or reorganization do not own,
directly or indirectly, more than 50% of the voting power of the issued and
outstanding voting securities of the surviving corporation or other entity
immediately after such merger, consolidation or reorganization; or

 
(d)  
during any consecutive 12-month period, individuals who at the beginning of such
period constituted the Board of Directors of WellCare (the “Board”) (together
with any new directors whose election to the Board or whose nomination for
election by the stockholders of WellCare was approved by a vote of a majority of
the directors on the Board then still in office who were either directors at the
beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
members of the Board then in office.

 

--------------------------------------------------------------------------------


 
Notwithstanding the terms of this Section 5.1.4, none of the foregoing events
shall constitute a Change of Control if such event is not a “Change in Control
Event” under Treasury Regulations Section 1.409A-3(i)(5) or successor guidance
of the Internal Revenue Service.
 
For purposes of determining whether a Change of Control has occurred, a Person
or Group shall not be deemed to be “unrelated” if: (a) such Person or Group
directly or indirectly has Beneficial Ownership of more than 50% of the issued
and outstanding voting power of WellCare’s voting securities immediately before
the transaction in question, (b) WellCare has Beneficial Ownership of more than
50% of the voting power of the issued and outstanding voting securities of such
Person or Group, or (c) more than 50% of the voting power of the issued and
outstanding voting securities of such Person or Group are owned, directly or
indirectly, by Beneficial Owners of more than 50% of the issued and outstanding
voting power of WellCare voting securities immediately before the transaction in
question.
 
The terms “Person,” “Group,” “Beneficial Owner,” and “Beneficial Ownership”
shall have the meanings used in the Securities Exchange Act of 1934, as
amended.  Notwithstanding the foregoing, (a) Persons will not be considered to
be acting as a “Group” solely because they purchase or own stock of WellCare at
the same time, or as a result of purchases in the same public offering, (b)
Persons will be considered to be acting as a “Group” if they are owners of a
corporation that enters into a merger, consolidation, reorganization, purchase
or acquisition of stock, or similar business transaction, with WellCare, and (c)
if a Person, including an entity, owns stock both in WellCare and in a
corporation that enters into a merger, consolidation, reorganization, purchase
or acquisition of stock, or similar transaction, with WellCare, such Person
shall be considered to be acting as a Group with other shareholders only with
respect to the ownership in such corporation prior to the transaction.
 
5.1.5    Opportunity to Cure.  Notwithstanding Sections 5.1.2 and 5.1.3, it
shall be a condition precedent to a party’s right to terminate Executive’s
employment for Cause or Good Reason, as applicable, that (a) such party shall
have first given the other party written notice stating with reasonable
specificity the breach on which such termination is premised within ninety (90)
days after the party providing such notice becomes aware of such breach, and (b)
if such breach is susceptible of cure or remedy, such breach has not been cured
or remedied within forty-five (45) days after receipt of such notice.
 
5.1.6    Any Other Reason.  Notwithstanding anything to the contrary herein, the
Corporation shall have the right to terminate Executive’s employment under this
Agreement at any time without Cause by giving written notice of such termination
to Executive, and Executive shall have the right to terminate Executive’s
employment under this Agreement at any time without Good Reason by giving
written notice of such termination to the Corporation.
 

--------------------------------------------------------------------------------


 
5.2   Termination Date.  Except as provided in Section 5.1.1 with respect to
Executive’s death or Disability, and subject to Section 5.1.5, any termination
under Section 5.1 shall be effective upon receipt of notice by Executive or the
Corporation, as the case may be, of such termination or upon such other later
date as may be provided herein or specified by the Corporation or Executive in
the notice (the “Termination Date”).
 
5.3   Effect of Termination.
 
5.3.1    Termination with Cause or without Good Reason.  In the event that
Executive’s employment is terminated by the Corporation with Cause or by
Executive without Good Reason, the Corporation shall pay all Accrued Obligations
to Executive in a lump sum in cash within ten (10) days after the Termination
Date.  “Accrued Obligations” means the sum of (a) Executive’s annual salary
hereunder through the Termination Date to the extent not theretofore paid, (b)
the amount of any incentive compensation, deferred compensation and other cash
compensation accrued by Executive as of the Termination Date to the extent not
theretofore paid, and (c) any vacation pay, expense reimbursements and other
cash entitlements accrued by Executive as of the Termination Date to the extent
not theretofore paid; provided, however, vacation pay will not in any event be
based on more than the maximum number of vacation days that Executive may be
entitled to in a single year.
 
5.3.2    Termination without Cause or with Good Reason.  In the event that
Executive’s employment is terminated by the Corporation without Cause or by
Executive with Good Reason:
 
(a)  
the Corporation shall pay all Accrued Obligations to Executive in a lump sum in
cash within ten (10) days after the Termination Date;

 
(b)  
the Corporation shall pay to Executive, in a lump sum in cash no later than the
Severance Payment Deadline (as defined in Section 5.3.4), an amount equal to the
sum of (a) Executive’s Annual Salary as in effect on the Termination Date and
(b) the average of the two (2) highest bonuses earned by Executive for the three
(3) prior years or, if Executive has not been employed for three (3) years, the
target bonus for the year of the Termination Date; and

 

--------------------------------------------------------------------------------


 
(c)  
for an 18 month period beginning on the Termination Date, the Corporation shall
reimburse Executive for the COBRA premiums above Executive’s employee
contribution in order to provide medical, dental, vision and life insurance
benefits to Executive and/or Executive’s family at least equal to those which
were provided at the Termination Date; provided, further, that Executive agrees
to elect COBRA coverage to the extent available under the Corporation’s health
insurance plans.  Any payment or reimbursement under this Section 5.3.2(b) that
is taxable to Executive or any of his family members shall be made (subject to
the provisions of such health care plans that may require earlier payment) by
December 31 of the calendar year following the calendar year in which Executive
or such family member incurred the expense.

 
“Annual Salary” shall mean Executive’s highest annual salary over the 12 months
prior to the Termination Date.
 
5.3.3    Termination Due to Death or Disability.  In the event that Executive’s
employment is terminated due to Executive’s death or Disability the Corporation
shall pay all Accrued Obligations to Executive or Executive’s estate in a lump
sum in cash within ten (10) days after the Termination Date.
 
5.3.4    Waiver and Release Agreement.  In consideration of the severance
payments and other benefits described in clauses (b) and (c) of Section 5.3.2,
to which severance payments and benefits Executive would not otherwise be
entitled, and as a precondition to Executive becoming entitled to such severance
payments and other benefits under this Agreement, Executive agrees to execute
and deliver to the Corporation within fifty (50) days after the applicable
Termination Date a Waiver and Release Agreement in the form attached hereto as
Exhibit A without alteration or addition other than to include the date (the
“Release”).  If Executive fails to execute and deliver the Release within fifty
(50) days after the applicable Termination Date, or if Executive revokes such
Release as provided therein, the Corporation shall have no obligation to provide
any of the severance payments and other benefits described in clauses (b) and
(c) of Section 5.3.2.  The timing of severance payments under clause (b) of
Section 5.3.2 upon Executive’s execution and delivery of the Release shall be
further governed by the following provisions (the last date on which such
payments may be made, the “Severance Payment Deadline”):
 
(a)  
in any case in which the Release (and the expiration of any revocation rights
provided therein) could only become effective in a particular tax year of
Executive, payments conditioned on execution of the release shall be made within
ten (10) days after the Release becomes effective and such revocation rights
have lapsed.

 

--------------------------------------------------------------------------------


 
(b)  
in any case in which the Release (and the expiration of any revocation rights
provided therein) could become effective in one of two (2) taxable years of
Executive depending on when Executive executes and delivers the Release,
payments conditioned on execution of the Release shall be made within ten (10)
days after the Release becomes effective and such revocation rights have lapsed,
but not earlier than the first business day of the later of such tax years.

 
5.4   Required Delay For Certain Deferred Compensation and Section 409A.  In the
event that any compensation with respect to Executive’s termination is “deferred
compensation” within the meaning of Section 409A, the stock of WellCare, the
Corporation or any affiliate is publicly traded on an established securities
market or otherwise, and Executive is determined to be a “specified employee,”
as defined in Section 409A(a)(2)(B)(i) of the Code, payment of such compensation
shall be delayed as required by Section 409A.  Such delay shall last six (6)
months from the date of Executive’s “separation from service” (within the
meaning of Treas. Reg. Section 1.409A-1(h)) with the Corporation, except in the
event of Executive’s death.  On the first day of the seventh month following the
date of separation from service with the Corporation, or, if earlier,
Executive’s death, the Corporation will make a catch-up payment to Executive
equal to the total amount of such payments that would have been made during the
six (6)-month period but for this Section 5.4.  Such catch-up payment shall bear
simple interest at the prime rate of interest as published by The Wall Street
Journal’s bank survey as of the first day of the six (6)-month period, which
such interest shall be paid with the catch-up payment.  Wherever payments under
this Agreement are to be made in installments, each such installment shall be
deemed to be a separate payment for purposes of Section 409A.  Whenever a
payment under this Agreement specifies a payment period with reference to a
number of days (e.g., “payment shall be made within thirty (30) days after
termination of employment”), the actual date of payment within the specified
period shall be within the sole discretion of the Corporation.
 
5.5   Additional Payments.
 
5.5.1    Gross Up for Excise Tax.  Anything in this Agreement to the contrary
notwithstanding, in the event it shall be determined that any payment or
distribution by the Corporation or WellCare to or for the benefit of Executive
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise, but determined without regard to any additional
payments required under this Section 5.5) (a “Payment”) would be subject to the
excise tax imposed by Section 4999 of the Code, or if any interest or penalties
are incurred by Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, being hereinafter collectively
referred to as the “Excise Tax”), then Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that, after payment
by Executive of all taxes (including interest or
 

--------------------------------------------------------------------------------


 
penalties imposed with respect to such taxes, but not including interest and
penalties imposed by reason of Executive’s failure to file timely tax returns or
to pay taxes shown due on such returns and any interest, additions, increases or
penalties unrelated to the Excise Tax or the Gross-Up Payment), including,
without limitation, the Excise Tax imposed upon the Gross-Up Payment, Executive
retains an amount of the Gross-Up Payment equal to the Excise Tax imposed upon
the Payment.  Notwithstanding the foregoing provisions of this Section 5.5.1, in
the event the amount of Payments subject to the Excise Tax exceeds the product
(the “Parachute Payment Limit”) of 2.99 and Executive’s applicable “base amount”
(as such term is defined for purposes of Section 4999 of the Code) by less than
ten percent (10%) of Executive’s base salary, Executive shall be treated as
having waived such rights with respect to Payments designated by Executive to
the extent required such that the aggregate amount of Payments subject to the
Excise Tax is less than the Parachute Payment Limit; provided, however, that to
the extent necessary to comply with Section 409A of the Code, the waiver shall
be performed in the order in which each dollar of value subject to a Payment
reduces the amount in excess of the Parachute Payment Limit to the greatest
extent.
 
5.5.2    Gross-Up Determinations.  Subject to the provisions of Section 5.5.3,
below, all determinations required to be made under this Section 5.5, including
whether and when a Gross-Up Payment is required and the amount of such Gross-Up
Payment and the assumptions to be utilized in arriving at such determination,
shall be made by a nationally recognized accounting firm selected by Executive
and reasonably acceptable to the Corporation (the “Accounting Firm”), which
shall provide detailed supporting calculations both to the Corporation and
Executive within fifteen (15) business days of the receipt of notice from
Executive that there has been a Payment, or such earlier time as is requested by
the Corporation.  All fees and expenses of the Accounting Firm shall be borne
solely by the Corporation.  Any Gross-Up Payment, as determined pursuant to this
Section 5.5, shall be paid by the Corporation to Executive within five (5) days
of the receipt of the Accounting Firm’s determination.  If the Accounting Firm
determines that no Excise Tax is payable by Executive, it shall furnish
Executive with a written opinion that failure to report the Excise Tax on
Executive’s applicable federal income tax return would not result in the
imposition of a negligence or similar penalty.  Any good faith determination by
the Accounting Firm shall be binding upon the Corporation and Executive.  As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Corporation
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder.  In the event that the Corporation exhausts its
remedies pursuant to Section 5.5.3, below, and Executive thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Corporation to or for the benefit of Executive.
 

--------------------------------------------------------------------------------


 
5.5.3    Claims.  Executive shall notify the Corporation in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Corporation of a Gross-Up Payment.  Such notification shall be given as
soon as practicable but no later than fifteen (15) business days after Executive
is informed in writing of such claim and shall apprise the Corporation of the
nature of such claim and the date on which such claim is requested to be
paid.  Executive shall not pay such claim prior to the expiration of the thirty
(30)-day period following the date on which Executive gives such notice to the
Corporation (or such shorter period ending on the date that any payment of taxes
with respect to such claim is due).  If the Corporation notifies Executive in
writing prior to the expiration of such period that it desires to contest such
claim, Executive shall:  (a) give the Corporation any information reasonably
requested by the Corporation relating to such claim, (b) take such action in
connection with contesting such claim as the Corporation shall reasonably
request in writing from time to time, including, without limitation, accepting
legal representation with respect to such claim by an attorney reasonably
selected by the Corporation, (c) cooperate with the Corporation in good faith in
order effectively to contest such claim, and (d) permit the Corporation to
participate in any proceedings relating to such claim; provided, however, that
the Corporation shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with such contest and
shall indemnify and hold Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and
expenses.  Without limiting the foregoing provisions of this Section 5.5.3, the
Corporation shall control all proceedings taken in connection with such contest
and, at its sole option, may pursue or forego any and all administrative
appeals, proceedings, hearings and conferences with the taxing authority in
respect of such claim and may, at its sole option, either direct Executive to
pay the tax claimed and sue for a refund or contest the claim in any permissible
manner; and Executive agrees to prosecute such contest to a determination before
any administrative tribunal, in a court of initial jurisdiction and in one or
more appellate courts, as the Corporation shall determine; provided further,
however, that if the Corporation directs Executive to pay such claim and sue for
a refund, the Corporation shall (to the extent permitted by law) advance the
amount of such payment to Executive on an interest-free basis and shall
indemnify and hold Executive harmless, on an after-tax basis, from any Excise
Tax or income tax (including interest or penalties with respect thereto) imposed
with respect to such advance or with respect to any imputed income with respect
to such advance; and provided, further, that any extension of the statute of
limitations relating to payment of taxes for the taxable year of Executive with
respect to which such contested amount is claimed to be due is limited solely to
such contested amount.  Furthermore, the Corporation’s control of the contest
shall be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and Executive shall be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
 
5.5.4    Refunds.  If, after the receipt by Executive of an amount advanced by
the Corporation pursuant to Section 5.5.3, Executive becomes entitled to receive
any refund with respect to such claim, Executive shall (subject to the
Corporation’s complying with the requirements of said Section 5.5.3) promptly
pay to the Corporation the amount of such refund (together with any interest
paid or credited thereon, after taxes applicable thereto).  If, after the
receipt by Executive of an amount advanced by the Corporation pursuant to
Section 5.5.3, a determination is made that Executive shall not be entitled to
any refund with respect to such claim and the Corporation does not notify
Executive in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance shall
be forgiven and shall not be required to be repaid; and the amount of such
advance shall offset, to the extent thereof, the amount of the Gross-Up Payment
required to be paid.
 

--------------------------------------------------------------------------------


 
5.5.5    Timing of Gross-Up Payment.  Subject to the foregoing provisions of
this Section 5.5 that may require earlier payment, any Gross-Up Payment shall be
paid to or for the benefit of Executive by December 31 of the calendar year
following the calendar year in which the Excise Tax is remitted, or, if no
Excise Tax is remitted, by December 31 of the calendar year following the
calendar year in which there is a final and nonappealable settlement or other
resolution of an audit or litigation relating to the Excise Tax.
 
5.6   Non-Exclusivity of Rights.  Nothing in this Agreement shall prevent or
limit Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Corporation or its subsidiaries and for which
Executive may qualify, nor shall anything herein limit or otherwise affect such
rights as Executive may have under any other contract or agreement with the
Corporation or its subsidiaries at or subsequent to the Termination Date, which
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement, except as explicitly modified by this Agreement.
 
5.7   No Set-Off or Mitigation.  The Corporation’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any setoff, counterclaim, recoupment,
defense, or other claim, right or action that the Corporation may have against
Executive or others, except to the extent of the mitigation and setoff
provisions provided for in this Agreement.  In no event shall Executive be
obligated to seek other employment or take any other action by way of mitigation
of the amounts payable to Executive under any of the provisions of this
Agreement and such amounts shall not be reduced whether or not Executive obtains
other employment.  The Corporation agrees to pay as incurred, to the full extent
permitted by law, all legal fees and expenses that Executive may reasonably
incur as a result of any contest (regardless of the outcome thereof) by the
Corporation, Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by Executive about the amount of
any payment pursuant to this Agreement), plus, in each case, interest on any
delayed payment at the applicable federal rate provided for in Section
7872(f)(2)(A) of the Code.
 

--------------------------------------------------------------------------------


                                                                   
ARTICLE 6
 
RESTRICTIVE COVENANTS
6.1   Confidential Information and Trade Secrets.
 
6.1.1    Obligation to Maintain Confidentiality.  Executive acknowledges that,
by reason of Executive’s employment by the Corporation, Executive will have
access to trade secrets and other confidential, proprietary, and non-public
information concerning the business or affairs of WellCare, the Corporation, and
their respective subsidiaries (collectively, the “WellCare Companies”),
including but not limited to methods or systems of their operation or
management, any information regarding their financial matters, or any other
material information (including member, subscriber, and provider lists and
identifying information regarding members and subscribers) concerning the
business of the WellCare Companies, their manner of operation, or their plans or
other material data (collectively, “Confidential Information”).  Executive
acknowledges that such trade secrets and Confidential Information are valuable
and unique assets of the WellCare Companies and covenants that, both during and
after the Term, Executive shall not disclose any trade secrets or Confidential
Information to any person or entity (except as Executive’s duties as a director,
officer or executive of WellCare and the Corporation require) without the prior
written authorization of the Board.  The obligation of confidentiality imposed
by this Section 6.1 shall not apply to trade secrets or Confidential Information
that otherwise become known to the public through no act of Executive in breach
of this Agreement or which are required to be disclosed by court order,
applicable law or regulatory requirements, nor shall it apply to Executive’s
disclosure of trade secrets or Confidential Information to his attorneys and
advisors in connection with a dispute between Executive and a WellCare Company.
 
6.1.2    WellCare Company Property.  All records, designs, business plans,
financial statements, customer lists, manuals, memoranda, lists, research and
development plans, Intellectual Property and other property delivered to or
compiled by Executive by or on behalf of any WellCare Company or its providers,
clients or customers that pertain to the business of any WellCare Company shall
be and remain the property of such WellCare Company and be subject at all times
to its discretion and control.  Likewise, all correspondence, reports, records,
charts, advertising materials and other similar data pertaining to the business,
activities, research and development, Intellectual Property or future plans of a
WellCare Company that is collected by Executive shall be delivered promptly to
such WellCare Company without request by it upon termination of Executive’s
employment.  For purposes of this Section 6.1.2, “Intellectual Property” shall
mean patents, copyrights, trademarks, trade dress, trade secrets, other such
rights, and any applications therefor.
 
6.2   Inventions.  Executive is hereby retained in a capacity such that
Executive’s responsibilities may include the making of technical and managerial
contributions of value to the WellCare Companies.  Executive hereby assigns to
the applicable WellCare Company all rights, title and interest in such
contributions and inventions made or conceived by Executive alone or jointly
with others during the Term that relate to the business of such WellCare
Company.  This assignment shall include (a) the right to file and prosecute
patent applications on such inventions in any and all countries, (b) the patent
applications filed and patents issuing thereon, and (c) the right to obtain
copyright, trademark or trade name protection for any such work
product.  Executive shall promptly and fully disclose all such contributions and
inventions to the Corporation and assist the Corporation or any other WellCare
Company, as the case may be, in obtaining and protecting the rights therein
(including patents thereon), in any and all countries; provided, however, that
said contributions and inventions shall be the property of the applicable
WellCare Company, whether or not patented or registered for copyright, trademark
or trade name protection, as the case may be.  Notwithstanding the foregoing, no
WellCare Company shall have any right, title or interest in any work product or
copyrightable work developed outside of work hours and without the use of any
WellCare Company’s resources that does not relate to the business of any
WellCare Company and does not result from any work performed by Executive for
any WellCare Company.
 

--------------------------------------------------------------------------------


 
6.3   Unfair Competition.
 
6.3.1    Scope of Covenant.  Executive acknowledges that in the course of
employment with the Company, Executive has had access to and gained knowledge of
the trade secrets and other Confidential Information of the WellCare Companies;
has had substantial relationships with the WellCare Companies’ customers; and
has performed services of special, unique, and extraordinary value to the
WellCare Companies.  Therefore, and in consideration of the severance payments
and other benefits described in clauses (b), (c) and (d) of Section 5.3.2, to
which severance payments and benefits Executive would not otherwise be entitled,
and as a precondition to Executive becoming entitled to such severance payments
and other benefits under this Agreement, Executive agrees that notwithstanding
any termination or non-renewal of this Agreement, during any period Executive is
employed by the Corporation and for a period of one (1) year after termination
of employment, Executive shall not, directly or indirectly, for himself or on
behalf of or in conjunction with any other person or entity, without the prior
written consent of the Board:
 
(a)  
work for, become employed by, or provide services to (whether as an employee,
consultant, independent contractor, officer, director, or board member) any
business that sells, markets, or provides any benefits or services within any
state in which a WellCare Company is doing business at the time Executive ceases
to be employed by the Corporation that are in direct competition with the
benefits or services provided by such WellCare Company in such state, where
Executive’s position or service for such business is competitive with or
otherwise similar to any of Executive’s positions or services for the WellCare
Companies;

 

--------------------------------------------------------------------------------


 
(b)  
induce or solicit any employee of any WellCare Company to leave the employ of
such WellCare Company, or recruit or hire any employee or former employee of any
WellCare Company, unless such former employee has not been employed by the
WellCare Group for a period in excess of six (6) months; provided, however, that
the provisions of this clause (b) shall not apply to any member of Executive’s
immediate family;

 
(c)  
call upon any provider, customer, or agent of any WellCare Company about whom
Executive has gained Confidential Information or with whom Executive, by virtue
of his/her employment with the Corporation, has established a relationship or
had frequent contact,  for the purpose of soliciting or selling benefits or
services similar to those benefits or services that the provider, customer, or
agent provides to or purchases from the WellCare Companies; provided however,
that the provisions of this clause (c) only apply to those persons or entities
who are providers, customers, or agents of any WellCare Company at the time
Executive ceases to be employed by the Corporation or who were providers,
customers, or agents of any WellCare Company during the one-year period prior to
the date Executive ceases to be employed by the Corporation; or

 
(d)  
induce, solicit, request, or advise any provider, customer, or agent of any
WellCare Company about whom Executive has gained Confidential Information or
with whom Executive, by virtue of his/her employment with the Corporation, has
established a relationship or had frequent contact, to withdraw, curtail, or
cancel its business dealings with such WellCare Company;

 
provided, however, that nothing in this Section 6.3.1 shall be construed to
preclude Executive from making any investment in the securities of any business
enterprise whether or not engaged in competition with any WellCare Company, to
the extent that such securities are actively traded on a national securities
exchange or in the over-the-counter market in the United States or on any
foreign securities exchange, but only if such investment does not exceed two
percent (2%) of the outstanding voting securities of such enterprise, provided
that such permitted activity shall not relieve Executive from any other
provisions of this Agreement.
 

--------------------------------------------------------------------------------


 
6.3.2    Nondisparagement.  Executive agrees that he will not talk about or
otherwise communicate to any third parties in a malicious, disparaging, or
defamatory manner regarding any WellCare Company, and will not make or authorize
to be made any written or oral statement that may disparage or damage the
reputation of the WellCare Companies or their past or present employees,
officers or other representatives.
 
6.3.3    Reasonableness.  It is agreed by the parties that the foregoing
covenants in this Section 6.3 impose a reasonable restraint on Executive in
light of the activities and business of the WellCare Companies.  Executive
acknowledges that the covenants in this Section 6.3 shall not prevent Executive
from earning a livelihood upon the termination of employment hereunder, but
merely prevent unfair competition with the WellCare Companies for a limited
period of time.
 
6.3.4    Severability.  The covenants in this Section 6.3 are severable and
separate, and the unenforceability of any specific covenant shall not affect the
provisions of any other covenant or of any other provision of this
Agreement.  In the event any court of competent jurisdiction shall determine
that any provision of this Section 6.3 is invalid, illegal, or unenforceable,
then it is the intention of the parties that such restrictions be enforced to
the fullest extent that such court deems reasonable, and this Agreement shall
thereby be reformed.
 
6.3.5    Enforcement by the Corporation not Limited.  All of the covenants in
this Section 6.3 shall be construed as an agreement independent of any other
provision in this Agreement, and the existence of any claim or cause of action
of Executive against any WellCare Company, whether predicated in this Agreement
or otherwise, shall not constitute a defense to the enforcement by the
Corporation or WellCare of such covenants.
 
6.4   Breach of Restrictive Covenants.  The parties agree that a breach or
violation of this Article 6 will result in immediate and irreparable injury and
harm to the innocent party, and that such innocent party shall have, in addition
to any and all remedies of law and other consequences under this Agreement, the
right to seek a temporary, preliminary, or permanent injunction, specific
performance, or other equitable relief to enforce the obligations hereunder or
prevent the violation of the obligations hereunder.  In addition, in the event
of an alleged breach or violation by Executive of the obligations in Section
6.3, the one-year period shall be tolled until such breach or violation has been
cured.
 
ARTICLE 7
 
ARBITRATION
 
7.1   General.  Except for an action for equitable relief that is permitted to
be sought pursuant to Section 6.4, any controversy, dispute, or claim between
the parties to this Agreement, including any claim arising out of, in connection
with, or in relation to the formation, interpretation, performance or breach of
this Agreement shall be settled exclusively by arbitration, before a single
arbitrator, in accordance with this Article 7 and the then most applicable rules
of the American Arbitration Association.  Judgment upon any award rendered by
the arbitrator may be entered by any state or federal court having jurisdiction
thereof.  Such arbitration shall be administered by the American Arbitration
Association.  Arbitration shall be the exclusive remedy for determining any such
dispute, regardless of its nature.  Notwithstanding the foregoing, either party
may in an appropriate matter apply to a court for provisional relief, including
a temporary restraining order or a preliminary injunction, on the ground that
the award to which the applicant may be entitled in arbitration may be rendered
ineffectual without provisional relief.  Unless mutually agreed by the parties
otherwise, any arbitration shall take place in Tampa, Florida.
 

--------------------------------------------------------------------------------


 
7.2   Selection of Arbitrator.  In the event the parties are unable to agree
upon an arbitrator, the parties shall select a single arbitrator from a list of
nine arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of Executive, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in executive employment agreements) provided by the office of the
American Arbitration Association having jurisdiction over Tampa, Florida.  If
the parties are unable to agree upon an arbitrator from the list so drawn, then
the parties shall each strike names alternately from the list, with the first to
strike being determined by lot.  After each party has used four strikes, the
remaining name on the list shall be the arbitrator.  If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.
 
7.3   Applicability of Arbitration; Remedial Authority.  This agreement to
resolve any disputes by binding arbitration shall extend to claims against any
parent, subsidiary or affiliate of each party, and, when acting within such
capacity, any officer, director, stockholder, employee or agent of each party,
or of any of the above, and shall apply as well to claims arising out of state
and federal statutes and local ordinances as well as to claims arising under the
common law.  In the event of a dispute subject to this paragraph the parties
shall be entitled to reasonable discovery subject to the discretion of the
arbitrator.  The remedial authority of the arbitrator (which shall include the
right to grant injunctive or other equitable relief) shall be the same as, but
no greater than, would be the remedial power of a court having jurisdiction over
the parties and their dispute.  The arbitrator shall, upon an appropriate
motion, dismiss any claim without an evidentiary hearing if the party bringing
the motion establishes that he or it would be entitled to summary judgment if
the matter had been pursued in court litigation.  In the event of a conflict
between the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.
 
7.4   Fees and Costs.  Any filing or administrative fees shall be borne
initially by the party requesting arbitration.  The Corporation shall be
responsible for the costs and fees of the arbitration.  Notwithstanding the
foregoing, the prevailing party in such arbitration, as determined by the
arbitrator, and in any enforcement or other court proceedings, shall be
entitled, to the extent permitted by law, to reimbursement from the other party
for all of the prevailing party’s costs (including but not limited to the
arbitrator’s compensation), expenses, and attorneys’ fees, subject to the
requirement that such costs, expenses and attorneys’ fees are reasonable, as
determined by the arbitrator.
 

--------------------------------------------------------------------------------


 
7.5   Award Final and Binding.  The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties.  If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration.  If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.
 
ARTICLE 8
 
MISCELLANEOUS
 
8.1   Amendments.  The provisions of this Agreement may not be waived, altered,
amended or repealed in whole or in part except by the signed written consent of
the parties sought to be bound by such waiver, alteration, amendment or repeal.
 
8.2   Entire Agreement.  This Agreement, the Indemnification Agreement, any
agreements pertaining to restricted stock and options and any agreements
pertaining to any other equity awards granted to Executive constitute the total
and complete agreement of the parties with respect to the subject matter hereof
and thereof and supersede all prior and contemporaneous understandings and
agreements heretofore made, and there are no other representations,
understandings or agreements. For the avoidance of doubt, this Agreement shall,
from and after the Effective Date, supersede the Existing Agreement.
 
8.3   Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which shall together
constitute one and the same instrument.
 
8.4   Severability.  Each term, covenant, condition or provision of this
Agreement shall be viewed as separate and distinct, and in the event that any
such term, covenant, condition or provision shall be deemed by an arbitrator or
a court of competent jurisdiction to be invalid or unenforceable, the court or
arbitrator finding such invalidity or unenforceability shall modify or reform
this Agreement to give as much effect as possible to the terms and provisions of
this Agreement.  Any term or provision which cannot be so modified or reformed
shall be deleted and the remaining terms and provisions shall continue in full
force and effect.
 

--------------------------------------------------------------------------------


 
8.5   Waiver or Delay.  The failure or delay on the part of the Corporation or
Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof.  A waiver, to be effective, must be in writing
and signed by the party making the waiver.  A written waiver of default shall
not operate as a waiver of any other default or of the same type of default on a
future occasion.
 
8.6   Successors and Assigns.  This Agreement shall be binding on and shall
inure to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided
herein.  Neither this Agreement nor any of the rights, benefits, obligations or
duties hereunder may be assigned or transferred by Executive except by operation
of law.  Without the prior written consent of Executive, this Agreement shall
not be assigned by the Corporation.  The Corporation shall require any successor
(whether direct or indirect by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Corporation to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Corporation would be required to perform if no such
succession had taken place.
 
8.7   Necessary Acts.  Each party to this Agreement shall perform any further
acts and execute and deliver any additional agreements, assignments or documents
that may be reasonably necessary to carry out the provisions or to effectuate
the purpose of this Agreement.
 
8.8   Governing Law.  This Agreement shall be governed by and interpreted,
construed and enforced in accordance with the laws of the State of Delaware.
 
8.9   Notices.  All notices, requests, demands and other communications to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given on the date of service, if personally served on the party to whom
notice is to be given, or 48 hours after mailing, if mailed to the party to whom
notice is to be given by certified or registered mail, return receipt requested,
postage prepaid, and properly addressed to the party at his address set forth as
follows or any other address that any party may designate by written notice to
the other parties:
 
To Executive:                                                        Timothy S.
Susanin
Address on file with the Corporation

 

 
To WellCare or the Corporation:                       WellCare Health Plans,
Inc.
8735 Henderson Road
Renaissance Two
Tampa, FL 33634
Attn: Chief Executive Officer
Facsimile:  (813) 290-6210
 

--------------------------------------------------------------------------------



 
8.10   Headings and Captions.  The headings and captions used herein are solely
for the purpose of reference only and are not to be considered as construing or
interpreting the provisions of this Agreement.
 
8.11   Construction.  All terms and definitions contained herein shall be
construed in such a manner that shall give effect to the fullest extent possible
to the express or implied intent of the parties hereby.
 
8.12   Counsel.  Executive has been advised by WellCare and the Corporation that
he should consider seeking the advice of counsel in connection with the
execution of this Agreement and the other agreements contemplated hereby and
Executive has had an opportunity to do so.  Executive has read and understands
this Agreement, and has sought the advice of counsel to the extent he has
determined appropriate.
 
8.13   Withholding of Compensation.  Executive hereby agrees that the
Corporation may deduct and withhold from the compensation or other amounts
payable to Executive hereunder or otherwise in connection with Executive’s
employment any amounts required to be deducted and withheld by the Corporation
under the provisions of any applicable Federal, state and local statute, law,
regulation, ordinance or order.
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.
 
 

     
WELLCARE
 
WELLCARE HEALTH PLANS, INC.
         
 
 
By: /s/ Heath G.
Schiesser                                                                                   
Name: Heath G. Schiesser
Title: President and Chief Executive Officer
 
 
CORPORATION


COMPREHENSIVE HEALTH MANAGEMENT, INC.
 
 
By: /s/ Heath G. Schiesser                                      
                                         
Name: Heath G. Schiesser
Title: President and Chief Executive Officer
 
 
EXECUTIVE

 
/s/ Timothy S. Susanin                                    
Timothy S. Susanin

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


WAIVER AND RELEASE AGREEMENT


           THIS WAIVER AND RELEASE AGREEMENT (this “Release”) is entered into as
of [______________] (the “Effective Date”), by Timothy S. Susanin (“Executive”)
in consideration of severance pay and benefits (the “Severance Payment”)
provided to Executive by Comprehensive Health Management, Inc., a Florida
corporation (the “Corporation”), pursuant to clauses (b) and (c) of Section
5.3.2 of the Amended and Restated Employment Agreement by and between the
Corporation and Executive (the “Employment Agreement”).
 
1.           Waiver and Release.  Subject to the last sentence of the first
paragraph of this Section 1, Executive, on his own behalf and on behalf of his
heirs, executors, administrators, attorneys and assigns, hereby unconditionally
and irrevocably releases, waives and forever discharges the Corporation and each
of its affiliates, parents, successors, predecessors, and the subsidiaries,
directors, owners, members, shareholders, officers, agents, and employees of the
Corporation and its affiliates, parents, successors, predecessors, and
subsidiaries (collectively, all of the foregoing are referred to as the
“Employer”), from any and all causes of action, claims and damages, including
attorneys’ fees, whether known or unknown, foreseen or unforeseen, presently
asserted or otherwise arising through the date of his signing of this Release,
concerning his employment or separation from employment.  Subject to the last
sentence of the first paragraph of this Section 1, this Release includes, but is
not limited to, any payments, benefits or damages arising under any federal law
(including, but not limited to, Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Employee Retirement Income Security
Act of 1974, the Americans with Disabilities Act, Executive Order 11246, the
Family and Medical Leave Act, and the Worker Adjustment and Retraining
Notification Act, each as amended); any claim arising under any state or local
laws, ordinances or regulations (including, but not limited to, any state or
local laws, ordinances or regulations requiring that advance notice be given of
certain workforce reductions); and any claim arising under any common law
principle or public policy, including, but not limited to, all suits in tort or
contract, such as wrongful termination, defamation, emotional distress, invasion
of privacy or loss of consortium.  Notwithstanding any other provision of this
Release to the contrary, this Release does not encompass, and Executive does not
release, waive or discharge, the obligations of WellCare and/or the Corporation
(a) to make the payments and provide the other benefits contemplated by the
Employment Agreement, or (b) under any restricted stock agreement, option
agreement or other agreement pertaining to Executive’s equity ownership, or (c)
under any indemnification or similar agreement with Executive.
 
           Executive understands that by signing this Release, he is not waiving
any claims or administrative charges which cannot be waived by law.  He is
waiving, however, any right to monetary recovery or individual relief should any
federal, state or local agency (including the Equal Employment Opportunity
Commission) pursue any claim on his behalf arising out of or related to his
employment with and/or separation from employment with the Corporation.
 

--------------------------------------------------------------------------------


 
           Executive further agrees without any reservation whatsoever, never to
sue the Employer or become a party to a lawsuit on the basis of any and all
claims of any type lawfully and validly released in this Release.
 
2.           Acknowledgments.  Executive is signing this Release knowingly and
voluntarily.  He acknowledges that:
 
 
 
(a)
He is hereby advised in writing to consult an attorney before signing this
Release Agreement;

 
 
 
(b)
He has relied solely on his own judgment and/or that of his attorney regarding
the consideration for and the terms of this Release and is signing this Release
Agreement knowingly and voluntarily of his own free will;

 
 
 
(c)
He is not entitled to the Severance Payment unless he agrees to and honors the
terms of this Release;

 
 
 
(d)
He has been given at least twenty-one (21) calendar days to consider this
Release, or he or she expressly waives his right to have at least twenty-one
(21) days to consider this Release;

 
 
 
(e)
He may revoke this Release within seven (7) calendar days after signing it by
submitting a written notice of revocation to the Employer.  He further
understands that this Release is not effective or enforceable until after the
seven (7) day period of revocation has expired without revocation, and that if
he or she revokes this Release within the seven (7) day revocation period, he
will not receive the Severance Payment;

 
 
 
(f)
He has read and understands the Release and further understands that, subject to
the limitations contained herein, it includes a general release of any and all
known and unknown, foreseen or unforeseen claims presently asserted or otherwise
arising through the date of his signing of this Release that he may have against
the Employer; and

 
 
 
(g)
No statements made or conduct by the Employer has in any way coerced or unduly
influenced him or her to execute this Release.

 

--------------------------------------------------------------------------------


 
3.           No Admission of Liability.  This Release does not constitute an
admission of liability or wrongdoing on the part of the Employer, the Employer
does not admit there has been any wrongdoing whatsoever against Executive, and
the Employer expressly denies that any wrongdoing has occurred.
 
4.           Entire Agreement.  There are no other agreements of any nature
between the Employer and Executive with respect to the matters discussed in this
Release Agreement, except as expressly stated herein, and in signing this
Release, Executive is not relying on any agreements or representations, except
those expressly contained in this Release.
 
5.           Execution.  It is not necessary that the Employer sign this Release
following Executive’s full and complete execution of it for it to become fully
effective and enforceable.
 
6.           Severability.  If any provision of this Release is found, held or
deemed by a court of competent jurisdiction to be void, unlawful or
unenforceable under any applicable statute or controlling law, the remainder of
this Release shall continue in full force and effect.
 
7.           Governing Law.  This Release shall be governed by the laws of the
State of Florida, excluding the choice of law rules thereof.
 
8.           Headings.  Section and subsection headings contained in this
Release are inserted for the convenience of reference only.  Section and
subsection headings shall not be deemed to be a part of this Release for any
purpose, and they shall not in any way define or affect the meaning,
construction or scope of any of the provisions hereof.
 
IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.
 
                                                                               EXECUTIVE:


                                                          

                                                                               

                                                                               Timothy
S. Susanin




